14 F.3d 593
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ernest Edward BRIM, Plaintiff-Appellant,v.Ellis B. WRIGHT, Warden;  P. A. Terrangi, Deputy Warden,C-Unit;  J. E. Clark, Assistant Warden;  E. T. Turner, Chiefof Security;  W. S. Copeland, Treatment Program Supervisor;Mr. Brown, Counselor, C-Unit, Defendants-Appellees.
No. 93-6836.
United States Court of Appeals,Fourth Circuit.
Submitted: Oct. 20, 1993.Dec. 21, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Robert E. Payne, District Judge.  (CA-93-766-2)
Ernest Edward Brim, Appellant Pro Se.
E.D.Va.
AFFIRMED.
Before PHILLIPS, WILKINSON, and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Brim v. Wright, No. CA-93-766-2 (E.D. Va.  July 28, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We deny Brim's motion for appointment of counsel